Exhibit 10.2
FORM OF RESTRICTED STOCK AGREEMENT FOR DIRECTORS
OPKO HEALTH, INC.
OPKO Health, Inc. 2007 Equity Incentive Plan
     THIS DIRECTOR’S RESTRICTED SHARE AWARD AGREEMENT (the “Agreement”), granted
under the OPKO Health, Inc. 2007 Equity Incentive Plan (the “Plan”) is effective
as of • (the “Date of Grant”) and is made between OPKO Health, Inc., a Delaware
corporation (the “Company”) and • (the “Recipient”).
     WHEREAS, the Recipient serves as a director on the Company’s Board of
Directors (the “Board”);
     WHEREAS, the Company has determined that it is desirable and in its best
interests to grant to the Recipient shares of the Company’s common stock (the
“Stock”) subject to restrictions, in order to provide the Recipient with a
significant equity interest in the Company so that the Recipient will have a
greater incentive to seek to increase the value of the Company’s Stock and so
that the Recipient’s interests will be more closely aligned with those of the
shareholders of the Company (the “Award”); and
     WHEREAS, any capitalized term not herein defined shall have the meaning as
set forth in the Plan.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein:
     1. Grant of Restricted Shares. On the terms and conditions of this
Agreement and the Plan, the Company hereby grants to the Recipient • shares of
Stock (the “Restricted Shares”). The extent to which the Restricted Shares
become vested and non-forfeitable shall be determined in accordance with the
provisions of Section 2 of this Agreement. The date of grant of the Restricted
Shares is • (the “Grant Date”).
     2. Vesting of the Restricted Shares. The Restricted Shares granted pursuant
to this Agreement shall vest and all restrictions shall lapse thereon as
follows:
          (a) General Vesting Conditions of the Restricted Shares. The
Restricted Shares shall become vested and all restrictions thereon shall lapse
on the date which is • years from the Grant Date (the “Vesting Date”). There
shall be no proportional vesting prior to a Vesting Date.
          (b) Acceleration of Vesting of the Restricted Shares. The Restricted
Shares shall become fully vested and any restrictions thereon shall
automatically lapse as described herein:
               (i) on the date of the termination of the Recipient’s service
with the Company by reason of the Recipient’s retirement, death or disability
(within the meaning of Section 22(e)(3) of the Code); or

 



--------------------------------------------------------------------------------



 



               (ii) on the closing of a transaction that constitutes a Change in
Control.
     Notwithstanding the foregoing, the Committee, in its sole and absolute
discretion, may accelerate the vesting of and cause all restrictions to lapse on
the Restricted Shares at any time.
          (c) Forfeiture of the Restricted Shares. The unvested Restricted
Shares shall automatically be forfeited on the date that the Recipient ceases to
perform services for the Company as a result of a termination by the Company for
Cause.
          (d) Definition of Cause. For purposes hereunder, Cause means:
               (i) the continued failure by the Recipient to substantially
perform the services expected of a director (other than any such failure
resulting from the Recipient’s incapacity due to physical or mental illness or
injury) over a period of not less than thirty (30) days after a demand for
substantial performance is delivered to the Recipient by the Chairman of the
Board, which demand identifies the manner in which it is believed that the
Recipient has not substantially performed the services expected of the
Recipient;
               (ii) the willful misconduct of the Recipient that is materially
and demonstrably injurious to the Company; provided that no act or failure to
act on the Recipient’s part will be considered willful if done, or omitted to be
done, by the Recipient in good faith and with reasonable belief that the action
or omission was in the best interest of the Company;
               (iii) the commission by or indictment of the Recipient for a
misdemeanor, which constitutes a crime of moral turpitude and gives rise to
material harm to the Company; or
               (iv) the commission by or indictment of the Recipient for a
felony (including, without limitation, any felony constituting a crime of moral
turpitude).
     3. Dividends. The Recipient shall have a right to receive cash dividends,
to the extent declared by the Board of Directors, which are paid with respect to
the Recipient’s Restricted Shares after the Grant Date until the date on which
the Recipient’s interest in such Restricted Shares has been forfeited.
     4. Voting Rights. The Recipient shall have a right to vote the Restricted
Stock related to his Award after the Grant Date until the date on which the
Recipient’s interest in such Restricted Stock has been forfeited.
     5. 83(b) Election. The Recipient, having been granted Restricted Stock
subject to a “substantial risk of forfeiture,” may elect under Section 83(b) of
the Internal Revenue Code of 1986, as amended, to include in his gross income
the fair market value (determined without regard to the restrictions) of such
Restricted Stock as of the Grant Date. If the Recipient makes the Section 83(b)
election, the Recipient shall (i) make such election in a manner that is
satisfactory to the Company, (ii) provide the Company with a copy of such
election, (iii) agree to promptly notify the Company if any Internal Revenue
Service or state tax agent, on audit or otherwise, questions the validity or
correctness of such election or of the amount of income

2



--------------------------------------------------------------------------------



 



reportable on account of such election, and (iv) agree to such federal and state
income tax withholding as the Company may reasonably require in its sole and
absolute discretion.
     6. Taxes. The Company shall not withhold or in any way be responsible for
the payment of any federal, state, or local income or occupational taxes. All
such payments are the sole responsibility of the Recipient and the Recipient
shall indemnify and hold the Company harmless from any and all loss, damage, or
liability arising with respect to such amounts.
     7. Effect of Changes in Capitalization or Change in Control.
          (a) Changes in Stock. If the outstanding shares of Stock are increased
or decreased or changed into or exchanged for a different number or kind of
shares or other securities of the Company by reason of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the date the Award is granted, then, in the Board’s
discretion, a proportionate and appropriate adjustment may be made by the Board
in the number and kind of shares subject to the Award, so that the proportionate
interest of the Recipient immediately following such event shall, to the extent
practicable, be the same as immediately prior to such event. In the event of any
distribution to the Company’s stockholders of securities of any other entity or
other assets (other than dividends payable in cash or stock of the Company)
without receipt of consideration by the Company, the Board shall, in such manner
as it deems appropriate, adjust the number and kind of shares subject to the
Award to reflect such distribution.
          (b) Reorganization in Which the Company Is the Surviving Company.
Subject to 7(c) below, if the Company shall be the surviving Company in any
reorganization, merger, or consolidation of the Company with one or more other
companies or other entities, the Award shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to the
Award would have been entitled immediately following such reorganization,
merger, or consolidation, with a corresponding proportionate adjustment of the
Award, as may be applicable so that the aggregate value of the Award thereafter
shall be the same as the aggregate value of the Award immediately before such
reorganization, merger, or consolidation.
     8. General Restrictions. The Company shall not be required to sell or issue
any shares of Stock under the Award if the sale or issuance of such shares would
constitute a violation by the Recipient or by the Company of any provision of
any law or regulation of any governmental authority, including without
limitation any federal or state securities laws or regulations. If at any time
the Company shall determine, in its discretion, that the listing, registration,
or qualification of any shares subject to the Award upon any securities exchange
or under any state or federal law, or the consent or approval of any government
regulatory body, is necessary or desirable as a condition of, or in connection
with, the issuance or purchase of shares, the Award may not be exercised in
whole or in part unless such listing, registration, qualification, consent, or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company, and any delay caused thereby shall in no way affect
the date of termination of the Award. Specifically in connection with the
Securities Act of 1933 (as now in effect or as hereafter amended), unless a
registration statement under such Act is in effect with

3



--------------------------------------------------------------------------------



 



respect to the shares of Stock covered by the Award, the Company shall not be
required to sell or issue such shares unless the Company has received evidence
satisfactory to it that the holder of the Award may acquire such shares pursuant
to an exemption from registration under such Act. Any determination in this
connection by the Company shall be final, binding, and conclusive. The Company
may, but shall in no event be obligated to, register any securities covered
hereby pursuant to the Securities Act of 1933 (as now in effect or as hereafter
amended). The Company shall not be obligated to take any affirmative action in
order to cause the issuance of shares pursuant to the Award to comply with any
law or regulation of any governmental authority. As to any jurisdiction that
expressly imposes the requirement that the Award shall not be exercisable unless
and until the shares of Stock covered by the Award are registered or are subject
to an available exemption from registration, the exercise of the Award (under
circumstances in which the laws of such jurisdiction apply) shall be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption.
     9. Restrictions On Transfer. Other than by will or under the laws of
descent and distribution, the Recipient shall not have the right to make or
permit to occur any transfer, pledge or hypothecation of all or any portion of
any unvested portion of the Award, whether outright or as security, with or
without consideration, voluntary or involuntary. Any such transfer, pledge or
hypothecation not made in accordance with this Agreement shall be deemed null
and void.
     10. Interpretation of this Agreement. All decisions and interpretations
made by the the Board with regard to any question arising under this Agreement
shall be final, binding and conclusive on the Company and the Recipient and any
other person entitled to receive the benefits of the Award as provided for
herein.
     11. Governing Law. The validity, interpretation and enforcement of this
Agreement are governed in all respects by the laws of the State of Florida,
without giving effect to its conflict of laws principles, and by the laws of the
United States of America.
     12. Binding Effect. Subject to all restrictions provided for in this
Agreement and by applicable law relating to assignment and transfer of this
Agreement and the Award provided for herein, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors, and assigns.
     13. Notice. Any notice hereunder by the Recipient to the Company shall be
in writing and shall be deemed duly given if mailed or delivered to the Company
at its principal office, addressed to the attention of the Board, or if so
mailed or delivered to such other address as the Company may hereafter designate
by notice to the Recipient. Any notice hereunder by the Company to the Recipient
shall be in writing and shall be deemed duly given if mailed or delivered to the
Recipient at the address specified below by the Recipient for such purpose, or
if so mailed or delivered to such other address as the Recipient may hereafter
designate by written notice given to the Company.
     14. Severability. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other

4



--------------------------------------------------------------------------------



 



provisions of this Agreement, and this Agreement shall be construed as if the
invalid, illegal or unenforceable provision or portion thereof had never been
contained herein.
     15. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior understandings and agreements written or oral, of the
parties hereto with respect to the subject matter hereof. There is no
representation or statement made by any party on which another party has relied
which is not included in this Agreement. Neither this Agreement nor any term
hereof may be amended, waived, discharged, or terminated except by a written
instrument signed by the Company and the Recipient; provided, however, that the
Company unilaterally may waive any provision hereof in writing to the extent
that such waiver does not adversely affect the interests of the Recipient
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement, or caused this Agreement to be duly executed and delivered on
his or its behalf, as of the day and year first above written.

                  OPKO Health, Inc.    
 
           
 
  BY:        
 
 
DATE:        
 
               
RECIPIENT


   
 
 
DATE:        
 
                RECIPIENT’S ADDRESS:    

             
 
           
 
           
 
           

